Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
20-FEB-2020
08:05 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

prejudice.     The parties shall bear their own attorneys' fees and
costs.
             IT IS FURTHER ORDERED that all pending motions are
dismissed.
             DATED:   Honolulu, Hawai'i, February 20, 2020.


                                        �wt
                                               �
                                        Chief Judge


                                        Associate
                                         �d       Ju ge


                                        Associate Judge




                                    2